Citation Nr: 1520000	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to December 1969.  He is the recipient of the Combat Action Ribbon and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  The claim was previously remanded by the Board in March 2013 and July 2014. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's left and right lower extremity peripheral neuropathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2014).
 
2.  The criteria for a disability rating higher than 20 percent for service-connected peripheral neuropathy affecting the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26, 4.124a, Diagnostic Code 8521 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing an increased disability rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. The letter was sent to the Veteran prior to the RO's December 2009 decision that is the basis for this appeal.  Therefore the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available VA outpatient and private treatment records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded multiple VA examinations in association with his peripheral neuropathy claim. 

Most recently, in July 2014, the Board remanded this claim.  The Board directed that the Veteran be afforded a VA examination to ascertain current level of severity of the Veteran's symptoms.  The requested examination was performed in July 2014.  The Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, during the December 2011 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the peripheral nerve involvement of the bilateral lower extremities.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran has claimed entitlement to an increased rating for his service-connected peripheral neuropathy of the bilateral extremities, rated as 20 percent disabling.



Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

The Veteran's disability has been rated by the applicable diagnostic code provisions providing the rating criteria for disabilities of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has assigned a uniform rating.  The Board finds that the disability picture has not significantly changed during the appeal period and a uniform rating is warranted.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board notes that the May 2013 VA examiner was the first medical professional of record to make specific findings regarding all of the nerves of the lower extremities.  He found that the sciatic (DC 8520), external popliteal (common peroneal) (DC 8521), musculocutaneous (superficial peroneal) (8522), anterior tibial (deep peroneal) (DC 8523), internal popliteal (tibial) (DC 8524), posterior tibial (DC 8525), anterior crural (femoral) (DC 8526), internal saphenous (DC 8527), obturator (DC 8528), external cutaneous (DC 8529), ilio-ingual (DC 8530) nerves were all affected.  

The Board has considered whether separate ratings would be appropriate in this case.  Although different nerves have been noted to be affected, the symptomatology associated with the bilateral lower extremities appears to be impossible to separate between the nerves affected.  In essence, those nerves are effectively one disability.  There is no indication in the medical records that the different nerves call for separate methods of treatment or otherwise should be separately rated.  Separate ratings under each of the potentially applicable diagnostic codes (DCs 8520-8530) would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Therefore, the Board will rate the Veteran under Diagnostic Code 8520 for sciatic nerve, as of the majority of the affected nerves, that diagnostic code allows for the highest possible rating of 80 percent in general.

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve, while a 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve, while a 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation, the highest schedular evaluation available, is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Moreover, the rating schedule provides that neuralgias characterized by dull and intermittent pain of a typical distribution so as to identify the nerve, are to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A June 2009 letter from the Veteran's private physician, Dr. R. R., states that the Veteran has had a progressive history of pain and problems with general walking with constant symptoms.  After extensive workup, it was determined that he has peripheral neuropathy with axonal features involving sensory greater than motor.  He responds well to medication.  The progression of symptoms has led to lack of responses in his sensory nerves with significant allowing in some of his motor nerves and signs of axonal loss.  

At a VA examination of September 2009 the Veteran reported numbness and shooting pain in the feet which affects the plantar and dorsal surface of the feet as well as the toes.  He further reported the symptoms are going up into both calves towards the knees.  He endorsed weakness of the legs.  He reported tightness of the muscles in the claves which travels to the buttocks bilaterally.  He also reported difficulty in sitting or standing for long periods of time.  The examiner noted a normal gait and coordination.  Vibratory sensation and pinprick were decreased in both lower extremities from the feet to the left knee and all the way up to the right knee.  Motor nerves were 5/5 and there was good capillary refill.  Pedal and right dorsalis pulses are decreased.  Deep tendon reflexes are 2+ except for absent ankle jerk bilaterally.

A January 2010 letter form Dr. R.R., notes that the Veteran now experienced some denervation of the muscles which has led to an increase in instability and dysfunctional gait.  He has loss of reflexes in his Achilles tendons, and loss of pinprick and sensation with pin and light touch.

At a May 2013 VA examination the Veteran reported severe pain for both extremities as well as severe numbness.  Physical examination showed decreased muscle strength of 4/5 on the bilateral ankles, and muscle atrophy of the bilateral calves.  Deep tendon reflexes were normal at the knees and absent at the bilateral ankles.  Sensation of light touch was decreased in the bilateral thighs and knees, and absent for the bilateral lower legs, ankles, feet and toes.  There were trophic changes to the skin on both lower extremities, notably shiny skin and loss of hair.  Gait was abnormal.  As previously noted, the nerves along the entire bilateral lower extremities were all found to have some degree of affected disability, at worst moderate incomplete paralysis.  The sciatic nerves were found to have incomplete paralysis of a moderate severity.  The Veteran requires the occasional use of a wheelchair and the constant support of a cane.  There were no EMG studies performed.  The examiner opined that your condition is "mainly sensory with mild motor involvement."

Private treatment records of April 2012 notes a diagnosis of significant vascular disease.  In August 2012 severe vascular disease was noted.  In February 2013 an assessment of severe peripheral arterial disease was noted.  

At a July 2014 VA examination the Veteran reported numbness from the knees to the toes.  He also endorsed pain which varies but which is typically a constant ache that has intermittent sharp and shearing pains.  He reported feeling unstable and having fallen numerous times, the most recent two weeks ago.  He uses a cane regularly to ambulate short distances, and a wheelchair always to ambulate long distances.  Muscle strength was 5/5 in knee extension and, 4/5 in ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were 2+ in the knees and ankles.  Sensory exam was absent in the lower legs/ankles and foot/toes.   There were trophic changes in the form of smooth shiny skin with no hair in the bilateral extremities form the thighs down.  Gait was unsteady and slow.  The sciatic, posterior tibial, internal popliteal (tibial), anterior tibial (deep peroneal), musculocutaneous (superficial peroneal), external popliteal (common peroneal), and internal saphenous nerves were all noted to be affected with at worst having incomplete paralysis of a moderate degree.  

In light of the evidence, the Board finds that although there has been some variation in the signs and symptoms of the Veteran's peripheral neuropathy in his lower extremities, his symptomatology has more closely approximated the criteria reflected by a 20 percent disability rating throughout the entire period under appeal.  Accordingly, the Board finds that a disability rating in excess of 20 percent is not warranted.  

In this regard, the Board finds that the radiculopathy in the left and right lower extremities more closely approximate to moderate, incomplete paralysis of the sciatic nerve throughout the entire period under appeal.  The Veteran has consistently complained of pain and numbness in his feet, with pain up his leg.  He has also consistently reported that he has difficulties with prolonged walking and standing, uses a cane for short distances and a wheelchair for long distances, because of the severity of his symptomatology in his feet.  The medical evidence of record also demonstrates that the Veteran's disabilities have been manifested by decreased sensation, reflexes, and pulses, but without findings of muscle atrophy, only slight muscle weakness, no peripheral edema, and no foot drops.  Moreover, the Veteran's symptomatology in his lower extremities has been characterized as no more than moderate incomplete paralysis by all of the VA examiners.  As such, the criteria for a higher 40 percent rating under Diagnostic Code 8520 have not been met.  See 38 C.F.R. § 4.7. 

The Board acknowledges that in April 2012 and February 2013, the Veteran's private physician characterized the Veteran's peripheral artery and vascular disease as severe.  Nevertheless, the question before the Board is the severity of the Veteran's service connected neuropathy not his nonservice-connected peripheral artery and/or vascular disease.  The weight of the evidence shows that the Veteran's peripheral neuropathy, is no more than moderate in severity.  In this regard, the VA examinations of June 2013 and July 2014 both note no more than incomplete paralysis of a moderate degree.  

The Board acknowledges the Veteran's competency to report his symptoms, and has considered his statements and the lay statements in reaching its decision.  However, even accepting the Veteran's reports and conceding his allegations that his symptoms are sometimes severely disabling, the competent medical evidence shows no more than moderate neurological impairment.  Significantly, no paralysis has been shown at any point during the appeal period.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are  considered adequate to compensate for considerable loss of  working time from exacerbations or illness proportionate to the severity of the several grades of disability." 

The Veteran has not presented any evidence that the service- connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for neurologic impairments.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2011). 

Finally, the Board notes that in adjudicating the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, however, the Veteran has not asserted at any point that his peripheral neuropathy of the bilateral lower extremities renders him unemployable.  Rather, the record reflects that he voluntarily retired in 2009.  Therefore, the issue of entitlement to TDIU has not been raised.


ORDER

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


